DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Shyh-Jye Wang (Reg. No.: 53,741) on 01/15/2022. 

The application has been amended as follows: 
Please replace claim 1-3, 6, 9, 14, 17 and 20  with the followings:
1. A mirror system for enhanced viewing by a vehicle operator of areas within or exterior to a bus or transit vehicle comprising:
a rear-view mirror unit for a bus, truck or transit vehicle mounted forward of the vehicle operator, said rear-view mirror unit comprises a first area having a first reflectivity and a second area having a second reflectivity, the first reflectivity and the second reflectivity are not less than about 20%; 
a plurality of image capture devices mounted to the vehicle and configured to capture a plurality of images of the sides of or around the bus or transit vehicle for potential hazard conditions and displayable through said rear-view mirror unit responsive to an automatically selectable view, at least one of said plurality of image capture devices further comprises a light source including an Infrared (IR) Light Emitting Diode (LED) lighting for capturing images in low or no visibility, wherein the automatically selectable view is displayable during a predetermined interval of time based on a stop signal or stop completed signal, wherein images captured from at least one of the image capture devices are stored for later review responsive to at least one of: the driver activating a button, a g-force measured beyond a certain threshold, an accelerometer measured beyond a certain threshold, a predetermined event is measured by an accelerometer, excessive braking, excessive acceleration or excessive speed; 
a  delay timer enabling at least one of the plurality of image capture devices to continue to capture images for a predetermined time responsive to predetermined criteria including the vehicle ignition being turned off;  
an exterior light source mounted to the exterior of the vehicle; and
a video input switch configured to be chosen from a multiple-feed configuration providing a split video input displaying simultaneously the plurality of images captured by the plurality of image capture devices in a single view based upon the stop signal or the stop completed signal displaying for a predetermined amount of time the sides of or around the bus or transit vehicle for potential hazard conditions. 


2. A mirror system for enhanced viewing by a vehicle operator of areas within or exterior to a bus or transit vehicle comprising:
a rear-view mirror unit for a bus, truck or transit vehicle mounted forward of the vehicle operator, said rear-view mirror unit comprises an overall area of substantially 6 x 30 with a first area having a first reflectivity and a second area having a second reflectivity, the first reflectivity not less than about 20% and the second reflectivity not less than about 20%; 
one or more image capture devices mounted to the vehicle and configured to capture one or more video feeds of the sides of or around the bus or transit vehicle for potential hazard conditions and displayable through said rear-view mirror unit, at least one of said one or more image capture devices further comprises a light source including an Infrared (IR) Light Emitting Diode (LED) lighting for capturing images in low or no visibility, wherein the rear-view mirror unit displays multiple imaging feeds from the one or more video feeds simultaneously, wherein images captured from at least one of the image capture devices are stored for later review responsive to at least one of: the driver activating a button, a g-force measured beyond a certain threshold, an accelerometer measured beyond a certain threshold, a predetermined event is measured by an accelerometer, excessive braking, excessive acceleration or excessive speed;
a  delay timer enabling at least one of the plurality of image capture devices to continue to capture images for a predetermined time responsive to predetermined criteria including the vehicle ignition being turned off; 
an exterior light source mounted to the exterior of the vehicle; and
a video input switch configured to be chosen from a multiple-feed configuration providing a split video input displaying simultaneously the plurality of images captured by the plurality of image capture devices in a single view based upon the stop signal or the stop completed signal displaying for a predetermined amount of time the sides of or around the bus or transit vehicle for potential hazard conditions. 


3. A mirror system for enhanced viewing by a vehicle operator of areas within or exterior to a bus or transit vehicle comprising:
a rear-view mirror unit for a bus, truck or transit vehicle mounted forward of the vehicle operator, said rear-view mirror unit comprises an overall area of substantially 6 x 30 with a first area having a first reflectivity and a second area having a second reflectivity, the first reflectivity not less than about 20% and the second reflectivity not less than about 20%; and 
a plurality of image capture devices mounted to the vehicle and configured to capture a plurality of video feeds of the sides of or around the bus or transit vehicle for potential hazard conditions and displayable through said rear-view mirror unit, at least one of said plurality of image capture devices further comprises a light source including an Infrared (IR) Light Emitting Diode (LED) lighting for capturing images in low or no visibility, wherein the rear-view mirror unit displays the plurality of video feeds simultaneously, wherein images captured from at least one of the image capture devices are stored for later review responsive to at least one of: the driver activating a button, a g-force measured beyond a certain threshold, an accelerometer measured beyond a certain threshold, a predetermined event is measured by an accelerometer, excessive braking, excessive acceleration or excessive speed;
a  delay timer enabling at least one of the plurality of image capture devices to continue to capture images for a predetermined time responsive to predetermined criteria including the vehicle ignition being turned off; 
an exterior light source mounted to the exterior of the vehicle; and
a video switch configured to simultaneously select the plurality of video feeds from the plurality of image capture devices based upon a stop-completed signal is generated when one or more of: a passenger door of the bus or transit vehicle is closed, when flashing lights of the bus or transit vehicle cease flashing or when gears of the bus or transit vehicle have changed from parked to forward or reverse.


6. (Currently Amended) A mirror system according to claim 3, further comprising a motion detector detecting motion in the vicinity of the vehicle, and wherein the delay timer enables at least one of the plurality of image capture devices to continue to capture video for the predetermined time at predetermined intervals responsive to the predetermined criteria including the vehicle ignition being turned off and triggering of the motion detector for recording events in the vicinity of the vehicle and to prevent theft.  


9. (Currently Amended) A mirror system according to claim 3, further comprising an interior light source mounted to the interior of the vehicle to illuminate the interior of the vehicle during low lighting situations.


14. (Currently Amended) A mirror system according to claim 2, further comprising a motion detector detecting motion in the vicinity of the vehicle, and wherein the delay timer enables at least one of the one or more image capture devices to continue to capture video for the predetermined time at predetermined intervals responsive to the predetermined criteria including the vehicle ignition being turned off and triggering of the motion detector for recording events in the vicinity of the vehicle and to prevent theft.  


17. (Currently Amended) A mirror system according to claim 2, further comprising an interior light source mounted to the interior of the vehicle to illuminate the interior of the vehicle during low lighting situations.


20. (Currently Amended) A mirror system according to claim 1, further comprising a motion detector detecting motion in the vicinity of the vehicle, and wherein the delay timer enables at least one of the plurality of image capture devices to continue to capture video for the predetermined time at predetermined intervals responsive to the predetermined criteria including the vehicle ignition being turned off and triggering of the motion detector for recording events in the vicinity of the vehicle and to prevent theft.  

Please add new claim 21-26 as follow:

21.  A mirror system according to claim 1, further comprising a detector configured to detect an object in the vicinity of the vehicle. 

22.  A mirror system according to claim 1, further comprising a sensor configured to determine at least one of the location, speed or direction of the vehicle. 

23.  A mirror system according to claim 1, further comprising an event counter configured to count a plurality types of recording events. 

24.  A mirror system according to claim 3, further comprising a detector configured to detect an object in the vicinity of the vehicle. 

25.  A mirror system according to claim 3, further comprising a sensor configured to determine at least one of the location, speed or direction of the vehicle. 

26.  A mirror system according to claim 3, further comprising an event counter configured to count a plurality types of recording events.

Please cancel claims 4-5, 7-8, 11-13, 15-16, 18-19, 



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to MIRROR MONITOR USING TWO LEVELS OF REFLECTIVITY AND TRANSMISSIBILITY.

Prior art was found for the independent claim 1 as follows: 

Baur et al. (US20120154591A1) discloses: 
A mirror system for enhanced viewing by a vehicle operator of areas within or exterior to a bus or transit vehicle comprising:
a rear-view mirror unit for 
ENGLANDER (US20080122597A1) discloses:
a bus, truck or transit vehicle 
Baur et al. (US20120154591A1) discloses: 
mounted forward of the vehicle operator, said rear-view mirror unit comprises a first area having a first reflectivity and a second area having a second reflectivity, the first reflectivity and the second reflectivity are not less than about 20%; [Baur: Fig. 6, 11A-B, 22 and associated text, Para 0041-0042; 0067, discloses a video display screen, disposed at an interior rearview mirror assembly of the vehicle, to display video images through reflective element and when the video display screen is not operating to display video images, the video display screen is not readily viewable or observable or discernible to the driver of the vehicle, and the driver of the vehicle normally views the mirror reflector and reflective element to view the reflected rearward image at the mirror reflective element; and Weller: Fig. 18-19, and associated text, Para 0124, discloses the display area and non-display area both will have reflectivity more than 20%., ]
a plurality of image capture devices mounted to the vehicle and configured to capture a plurality of images of the sides of or around the bus or transit vehicle for potential hazard conditions and displayable through said rear-view mirror unit responsive to an automatically selectable view, [Baur: Fig. 1, 1A, 6, 11A-B, 22 and associated text, Para 0041-0042, 0073-0075, 0080-0081, 0091; discloses single camera or more than one imager; forward facing cameras, one or more side facing cameras capturing one or more video feeds consist of plurality of images, processed by the video processor and automatically select the image to be displayed on the display screen based on the rear gear position or turn signal position display or switch on the video display screen the selected portion of the image;  Secor: Fig. 1-4, 6, and associated text, c. 3, l. 40- c. 4, l.50, c. 5, l. 27-41, discloses multiple cameras, side-rear view cameras, side-looking cameras, and switching of screen automatically between these cameras based on the vehicle gear is in the reverse or forward position]
ENGLANDER (US20080122597A1) discloses:
at least one of said plurality of image capture devices further comprises a light source including an Infrared (IR) Light Emitting Diode (LED) lighting for capturing images in low or no visibility, [Fig. 6 and associated text, Para 0042-0043, discloses One or more infrared illumination devices may be provided below or on top of each camera to provide for night vision, where the IR illumination system may be provided as an LED lighting strip,]
wherein the automatically selectable view is displayable during a predetermined interval of time based on a stop signal or stop completed signal, (i.e. shifted to the "drive" gear); [Fig. 1-10 and associated text, Para 0060-0064, discloses when the vehicle is shifted to the "drive" gear, (i.e. stop complete) the outputs of the rearward looking cameras 21 and 22 may be immediately shown on the monitors 31 and 32. Initially, and for a period of about 7 to 15 seconds.] 
Horihata et al. (US20100039494A1) discloses:
wherein images captured from at least one of the image capture devices are stored for later review responsive to at least one of: the driver activating a button, a g-force measured beyond a certain threshold, an accelerometer measured beyond a certain threshold, a predetermined event is measured by an accelerometer, excessive braking, excessive acceleration or excessive speed; [Para 0028]
Kurylo (US20080239077A1) discloses:
a  delay timer enabling at least one of the plurality of image capture devices to continue to capture images for a predetermined time responsive to predetermined criteria including the vehicle ignition being turned off;  [Fig. 1-3, and associated text, Para 0002, 0009, 0016-0017, 0025, 0027, discloses initiate the video camera stop means on a delayed basis when the motor vehicle engine is turned off, such that the video camera will be stopped at some predetermined time after the stop action event including occurring of motor vehicle engine stopping.]
ENGLANDER (US20080122597A1) discloses:
an exterior light source mounted to the exterior of the vehicle; [Fig. 2, 6 and associated text, Para 0030, 0033, 0042-0045, discloses One or more infrared illumination devices or visible light devices mounted exterior of the vehicle below or on top of each camera to irradiate IR light or visible light to nearby object or passerby exterior of the vehicle for camera to capture night vision or day light vision.] and
Baur et al. (US20120154591A1) discloses:
a video input switch (i.e. gear switch/ turn signal switch) configured to be chosen from a multiple-feed configuration providing a split video input displaying simultaneously the plurality of images captured by the plurality of image capture devices in a single view [Fig. 6, 11A-B, and associated text, Para 0041, 0044-0046, 0048, 0051, 0063, 0071, 0074-0075, 0080-0081, 0091, disclose receiving video feeds from multiple cameras, display screen may have at least two (or more) separately addressable or operable zones or regions, such as a left zone or region and a right zone or region, for separately displaying respective portions of the video images captured by the cameras, and display is controlled based on the gear switch and/or turn signal positions and display may display reward and sideward images simultaneously or video processor may receive video feeds from multiple cameras at the equipped vehicle and may process the video image data and seamlessly merge the image data or images in the multiple video feeds to generate, for display on a single video display screen, a surround view or top-view or panoramic view or "birds-eye" view of the area at and around the equipped vehicle.]
ENGLANDER (US20080122597A1) discloses:
based upon the stop signal or the stop completed signal (i.e. shifted to the "drive" gear) displaying for a predetermined amount of time the sides of or around the bus or transit vehicle for potential hazard conditions. [Fig. 1-10 and associated text, Para 0060-0064, discloses when the vehicle is shifted to the "drive" gear, (i.e. stop complete) the outputs of the rearward looking cameras 21 and 22 may be immediately shown on the monitors 31 and 32. Initially, and for a period of about 7 to 15 seconds. ]
Features of claim 1 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found before the effective filing date of the claimed invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination. Further, Applicant has prepared and filed the terminal disclaimer to overcome a provisional rejection based on a non-statutory double patenting ground. Terminal Disclaimer has been approved on 01/13/2022.

Regarding independent Claim 2 and 3, the claim limitations of claim 2 and 3 are analogous to independent claim 1 limitations and therefore, allowed on the same premise.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-3, 6, 9-10, 14, 17, 20-26 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488